           Case 1:19-cv-11862-PBS Document 137 Filed 08/13/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


MADHURI TRIVEDI,
    Plaintiff,


        v.                                                     CIVIL ACTION NO. 19-11862-PBS


GENERAL ELECTRIC COMPANY, et al.,
     Defendants.


                            REPORT AND RECOMMENDATION ON
                           MOTION FOR INJUNCTIVE RELIEF (#131).

KELLEY, U.S.M.J.

        I RECOMMEND that the Motion for Injunctive Relief (#131) be DENIED. Apart from

asking that the court “issue ruling[s] in [her] favor so finally justice is served” (#131 at 1), plaintiff

offers no explanation of what injunctive relief she seeks and cites no case law in support of her

request. To the extent plaintiff is seeking to have decisions rendered on the motions to dismiss, as

of this date, Reports and Recommendations have been issued on the two outstanding dispositive

motions.

                                     Review by the District Judge.

        The parties are hereby advised that any party who objects to this recommendation must file

specific written objections with the Clerk of this Court within fourteen days of service of this

Report and Recommendation. The objections must specifically identify the portion of the

recommendation to which objections are made and state the basis for such objections. The parties

are further advised that the United States Court of Appeals for this Circuit has repeatedly indicated

that failure to comply with Rule 72(b), Federal Rules Civil Procedure, shall preclude further
        Case 1:19-cv-11862-PBS Document 137 Filed 08/13/20 Page 2 of 2




appellate review. See Keating v. Sec’y of Health & Human Servs., 848 F.2d 271 (1st Cir. 1988);

United States v. Emiliano Valencia-Copete, 792 F.2d 4 (1st Cir. 1986); Scott v. Schweiker, 702

F.2d 13, 14 (1st Cir. 1983); United States v. Vega, 678 F.2d 376, 378-379 (1st Cir. 1982); Park

Motor Mart, Inc. v. Ford Motor Co., 616 F.2d 603 (1st Cir. 1980); see also Thomas v. Arn, 474

U.S. 140 (1985).



August 13, 2020                                           /s/ M. Page Kelley
                                                         M. Page Kelley
                                                         Chief United States Magistrate Judge
